Exhibit 99.1 Case 09-33744Document 230Filed in TXSB on 08/28/09Page 1 of 16 ENTERED 08/28/2009 IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION § IN RE: § § PARTICLE DRILLING § CASE NO. 09-33744-H1-11 TECHNOLOGIES, INC., A § NEVADA CORPORATION et al. § Jointly Administered § Debtors. § ORDER GRANTING FINAL APPROVAL TO DEBTORS’ SECOND AMENDED JOINT DISCLOSURE STATEMENT, CONFIRMING DEBTORS’ SECOND AMENDED CHAPTER 11 PLAN OF LIQUIDATION AND APPROVING SALE THEREUNDER (Approves Docket #27, 71 and The above-captioned Debtors filed their Second Amended Chapter 11 Plan of Liquidation on July 2, 2009 (Docket #72) (the “Plan”). On August 26, 2009, the Court conducted a hearing on confirmation of the Plan, a Sale Motion (Docket #27) and final approval of the Conditionally Approved Disclosure Statement (Docket #71). During this hearing, the Court heard testimony and arguments of counsel and considered the evidence1.
